Citation Nr: 1116973	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  05-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to Agent Orange exposure.  

2.  Entitlement to service connection for peripheral neuropathy due to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1981.  

This matter came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Manila Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2006 and March 2009, the Board remanded the above matter for further development.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during active service or for many years thereafter.  

2.  The Veteran has no current peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy was not incurred in or aggravated by active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2004.  Additionally, in March 2009, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In any event, since the Board concludes below that there is a preponderance of the evidence against entitlement to service connection for diabetes mellitus and peripheral neuropathy, any questions as to the appropriate disability ratings and effective dates to be assigned are rendered moot.  Thus, VA has satisfied its duty to notify the appellant.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service- connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, an examination is not required on the issues of service connection for diabetes mellitus and peripheral neuropathy because the evidence of record demonstrates no in-service injury, disease, or event to which any currently diagnosed diabetes mellitus and peripheral neuropathy could be related.  Moreover, given the absence of any competent evidence of the claimed post-service peripheral neuropathy, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2010) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

The evidence of record contains the Veteran's service treatment records and post-service private medical records.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran is claiming service connection for diabetes mellitus, type II, and peripheral neuropathy, both claimed as due to herbicide exposure during active service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).  Section 3.307(a)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
	
If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

Diabetes Mellitus

Factual Background & Analysis

The Veteran contends that he served "inwater and offshore water during Vietnam War."  He has been advised that the record does not show that he has such service and he has been given the opportunity to submit evidence to support his claim.  

The Board finds that there is a preponderance of the evidence against the Veteran's claim of service connection for diabetes mellitus associated with herbicide exposure.  A certification from the National Personnel Records Center received on December 1, 2003 reflects that the Veteran did not have an in-country service in the Republic of Vietnam nor was the Veteran exposed to herbicide agents such as Agent Orange.  The Board concludes that the Veteran did not serve in the Republic of Vietnam at any time during active service.  Even though the Veteran has been diagnosed with one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e), he is not presumed to have been exposed to herbicide agents because he never served in Vietnam and there is no record of any other herbicide exposure while in service.  38 U.S.C.A. § 1116(f).  Thus, the presumptive service connection regulations regarding exposure to Agent Orange also are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for diabetes mellitus is warranted on a direct basis.  Service Reports of Medical Examinations dated in November 1967, November 1971, August 1976, September 1977, and in September 1981 for separation purposes, reflect that the Veteran's endocrine system was clinically evaluated as normal.  There are no other service treatment records related to diabetes mellitus.  

Private treatment records from Dr. B.S. dated in May 2004 reflect that the Veteran was diagnosed with diabetes mellitus.  

Despite the Veteran's contentions otherwise, there is no persuasive evidence to support a finding that his current diabetes mellitus is etiologically related to service or any incident therein.  The Veteran's endocrine system was clinically evaluated as normal several times during service, including upon separation.  The clinically normal endocrine system findings are significant in that it demonstrates that trained military medical personnel were of the opinion that no diabetes mellitus was present at those times.  The Board views the examination reports as competent evidence that there was no diabetes mellitus at those times.  

Symptoms of diabetes mellitus have not been continuous since service separation, and diabetes mellitus did not manifest to a compensable degree within one year of service separation.  The earliest post-service evidence of diabetes is in May 2004.  The Board notes that the lack of any evidence of continuing symptoms of diabetes mellitus for over 22 years between the period of active duty and the evidence showing diabetes mellitus is itself evidence which tends to show that no diabetes mellitus was continuous since service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).  The Board has considered the absence of any medical evidence of diagnosis or treatment for diabetes mellitus for many years after service as one factor that tends to weigh against the claim for service connection for diabetes mellitus.  

As for the Veteran's statements asserting that his diabetes mellitus is related to his period of service, there is no in-service injury or disease, or even chronic symptoms of diabetes mellitus, to which currently diagnosed diabetes mellitus could be related by competent medical opinion.  Because the Veteran's diabetes mellitus first credibly manifested symptoms many years after service, was first treated many years after service, and was also first diagnosed many years after service, any purported opinion of nexus of currently diagnosed diabetes mellitus to service would be based on an inaccurate factual premise - of in-service injury or disease, or chronic symptoms of diabetes mellitus in service, or continuous symptoms of diabetes mellitus manifesting within one year of service separation - so would be of no probative value.  

The Veteran is certainly competent to report observable symptoms.  He is not, as a lay person, competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his diabetes mellitus is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current diabetes mellitus is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition.

For these reasons, the Board finds that there is a preponderance of the evidence against the Veteran's claim for service connection for diabetes mellitus, and the claim must be denied.  Because there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy

Factual Background & Analysis

Service Reports of Medical Examinations dated in November 1967, November 1971, August 1976, September 1977, and in September 1981 for separation purposes, reflect that the Veteran's upper and lower extremities were clinically evaluated as normal.  There are no other service treatment records related to peripheral neuropathy.  

There is no post-service diagnosis of peripheral neuropathy.  The Veteran has not identified or submitted any medical evidence which shows any current peripheral neuropathy.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no evidence of a current disability, it is unnecessary for the Board to reach the question of etiology of the claimed peripheral neuropathy.  Simply put, service connection is not warranted in the absence of proof of current disability.  

As for the Veteran's statements attributing his peripheral neuropathy to his period of service, he is competent to describe symptoms of peripheral neuropathy.  However, he is not competent to render a diagnosis, given the medical complexity involved with respect to the claimed disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board has also considered whether presumptive service connection is warranted on the basis of herbicide exposure.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 38 C.F.R. § 3.307(a)(6)(iii).  

A certification from the National Personnel Records Center received on December 1, 2003 reflects that the Veteran did not have an in-country service in the Republic of Vietnam nor was the Veteran exposed to herbicide agents such as Agent Orange.  The Board concludes that the Veteran did not serve in the Republic of Vietnam at any time during active service.  Moreover, as there is no persuasive evidence of a diagnosis of peripheral neuropathy, a presumptive grant of service connection is precluded.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, as there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus due to Agent Orange exposure is denied.  

Service connection for peripheral neuropathy due to Agent Orange exposure is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


